 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    HILLIARD WILLIAMS,                                No. 2:14-cv-1248 AC P
11                       Plaintiff,
12           v.                                         ORDER
13    JAROM A. DASZKO, et al.,
14                       Defendants.
15

16          The parties have consented to the jurisdiction of the undersigned magistrate for all

17   purposes pursuant to 28 U.S.C. § 636(c). See ECF Nos. 120, 121. Accordingly, IT IS HEREBY

18   ORDERED that:

19          1. A jury trial shall commence before the undersigned on Monday, August 26, 2019, at

20   9:00 a.m., in Courtroom No. 26.

21          2. Pretrial conference is scheduled for Wednesday, August 7, 2019, at 10:00 a.m., in

22   Courtroom No. 26.

23          3. The parties shall file a Joint Pretrial Statement on or before Monday, July 22, 2019,

24   that fully addresses each of the matters set forth in Local Rule 281(b); no exhibits shall be

25   submitted at this time.

26   DATED: May 3, 2019

27

28
